181 F.2d 96
David Leon O'HARA, Appellant,v.Clarence P. BURFORD, Warden, Oklahoma State Penitentiary, Appellee.
No. 4019.
United States Court of Appeals Tenth Circuit.
April 11, 1950.
Writ of Certiorari Denied June 5, 1950.

See 70 S.Ct. 1016.
Appeal from the United States District Court for the Eastern District of Oklahoma; Eugene Rice, Judge.
David Leon O'Hara filed a brief pro se.
Mac Q. Williamson, Attorney General of Oklahoma, and Owen J. Watts, Assistant Attorney General of Oklahoma, filed a brief on behalf of appellee.
Before PHILLIPS, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on authority of Pete Darr v. C. P. Burford, Warden, Oklahoma State Penitentiary, decided April 3, 1950, 70 S.Ct. 587.